Citation Nr: 1815846	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-34 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2011, for the award of a service connection for peripheral neuropathy of the left and right lower extremities.

2.  Entitlement to service connection for a lymph node disorder, to include as due to exposure to herbicides in service and/or contaminated drinking water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965 and from January 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 1997 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran initially requested a local hearing be held.  See August 1997 VA Form 9.  However, in March 2015, the Veteran's representative communicated the Veteran's intent to withdraw his request for a hearing.  Accordingly, the Board considers his request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for a lymph node disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO awarded service connection for peripheral neuropathy of the left and right lower extremities, effective April 1, 2011; the Veteran and his representative were notified of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal with respect to the effective date assigned for the award of service connection within one year of the RO's mailing of notice of its July 2011 decision; nor was any new and material evidence received during that time frame pertaining to the effective date assigned.



CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the Veteran's entitlement to an effective date earlier than April 2, 2011, for the award of service connection for peripheral neuropathy of the left and right lower extremities.
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran with regard to the effective date claim are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004).

II.  Earlier Effective Date Claim

Once a veteran is assigned an effective date for an award of benefits, he/she has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  If a veteran does not initiate an appeal within one year, however, the RO's decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision in July 2011, awarded service connection benefits for peripheral neuropathy of the right and left lower extremities effective April 1, 2011.  The Veteran and his representative were notified of the RO's decision and of his appellate rights.  However, he did not initiate an appeal with respect to the effective date within one year of the RO's mailing of notice of its decision.  Moreover, although additional evidence was received during that time frame, none of the evidence contained any new and material information relative to the matter of the effective date assigned so as to warrant readjudication.  38 C.F.R. § 3.156(b) (2017); Muehl v. West, 13 Vet. App. 159 (1999); see also Voracek v. Nicholson, 421 F.3d 1299, 1304-05 (Fed.Cir.2005) (applying definition from 38 C.F.R. § 3.156(a) to § 3.156(b) for terms "new" and "material").  As a result, the RO's decision with regard to the effective date assigned became final.

Notwithstanding the finality of the RO's July 2011 decision, an effective date prior to April 1, 2011, could be awarded if it was established that the RO committed clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  However, even sympathetically reading the pleadings in this case, neither the Veteran nor his representative has thus far filed a claim of CUE, much less stated any general theory of CUE or identified the rating decision in which the error occurred.  If the Veteran wishes to file a claim for CUE in the July 2011 rating decision, or for CUE any other prior rating decisions, he may do so expressly with the AOJ.

Because the RO's July 2011 decision is final with respect to the effective date assigned for the award of service connection for peripheral neuropathy, no claim of CUE has been pled, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of the Veteran's entitlement to an effective date earlier than April 1, 2011, for the award of service connection for these disabilities.  Consequently, the appeal must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than April 1, 2011, for the award of service connection for peripheral neuropathy of the left and right lower extremities is dismissed.


REMAND

With regard to the Veteran's claim for service connection for a lymph node disorder, additional development is needed.

I.  Issuance of a Supplemental Statement of the Case

The Board notes that the Veteran was last provided with a Supplemental Statement of the Case in February 2015.  Since that time and prior to receipt of certification of the appeal at the Board, the RO has obtained many records, including VA treatment records that are not subject to waiver of AOJ review and necessitate remand for the issuance of a Supplemental Statement of the Case pursuant to 38 C.F.R. 
§§ 19.37(a), 19.31(b) (2017) (discussing when an AOJ will furnish the Veteran and his or her representative a supplemental statement of the case)); see e.g. VA treatment records with relevant PET-CT scans of the chest discussing lymph nodes from 2015 through 2017.  Thus, a remand is necessary to correct this due process deficiency.   

II.  VA Opinion

The Board notes that a February 1997 VA examiner noted a history of-and diagnosis for-chronic lymphadenitis, with biopsy positive for dioxin.  These findings were previously identified by August 1991 private treatment records.  See August 1991 private treatment record of Heartland Health System (performing a left axilla lymph node biopsy for left axilla adenopathy and noting a diagnosis of "Axillary lymph nodes.  Chronic lymphadenitis."); August 1991 laboratory toxicology findings "positive" for "dioxin" at a concentration of "0.971 NG/GM or 971 PPT").  Subsequent VA PET-CT scans of the chest revealed findings to the axillary and hilar lymph nodes, with an impression of bilateral axillary LAD, understood as lymphadenopathy.  See e.g., January 2016 and June 2017 VA treatment records (noting PET-CT impression of "Bilateral axillary LAD - non hypermetabiolic."  VA treatment records also include adenopathy in his history and computerized problem list; adenopathy is also called "lymphadenopathy" and represents "disease of the lymph nodes, usually with swelling."  Dorland's Illustrated Medical Dictionary, 31st ed., 1098 (2007).

Unfortunately, the February 1997 VA examiner did not provide a nexus opinion regarding the diagnosis rendered, nor is the evidence of record sufficient for the Board to make a determination regarding the current findings involving the lymph nodes.  As such, a new VA opinion is needed ascertain the whether the Veteran's chronic lymphadenitis diagnosis, or any other pertinent lymph node disorders, is related to service, including the Veteran's conceded exposure to herbicides during his service in the Republic of Vietnam and/or his potential exposure to contaminated water while at Camp Lejeune.  See also October 2014 expert medial opinion for an unrelated claimed disorder due to service at Camp Lejeune.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any recent VA treatment records related to the Veteran's claimed lymph node disorder dated since September 2017.

2.  Obtain a VA medical opinion regarding the nature and etiology of the Veteran's claimed lymph node disorder.  The electronic claims file, i.e. any relevant records contained in the Veterans Benefits Management System, should be made available and reviewed by the person offering the opinion.   The need for a new VA examination is left to the discretion of the reviewer.

The reviewer is asked to provide an opinion, with rationale, as to whether it is at least as likely as not (probability of at least 50 percent) that any chronic lymphadenitis and/or noted lymphadenopathy are related to service, including the conceded exposure to herbicides in service and/or contaminated water at Camp Lejeune.

3.  Thereafter, readjudicate the issue on appeal, considering all of the evidence added to the record since the last May 2015 Supplemental Statement of the Case.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


